Citation Nr: 1019302	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-03 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nebraska-
Western Iowa Health Care System


THE ISSUE

Entitlement to payment or reimbursement for medical care and 
services rendered at 
Alegent Health Midlands on July 22, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active service from November 1976 to June 
1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2007 decision of the 
Department of Veterans Affairs (VA) Nebraska-Western Iowa 
Health Care System.  



FINDINGS OF FACT

1.  The Veteran received care at a private facility for a 
condition diagnosed as muscle cramping on July 22, 2007.  

2.  The care was for a service connected disability or 
authorized in advance, and VA medical facilities were 
feasibly available.

2.  The Veteran's care on July 22, 2007 was not rendered in a 
medical emergency, nor was the initial evaluation and 
treatment for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.



CONCLUSION OF LAW

The requirements for payment or reimbursement for medical 
care and services rendered at Alegent Health Midlands on July 
22, 2007 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.130, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the VA to 
the Veteran dated in November 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).

The VA also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the VA aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this appeal, and have not argued that any 
error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

Factual Background

Review of the record reveals that service-connection is in 
effect for disabilities consisting of: diabetes mellitus Type 
II, peripheral neuropathy affecting the right and left upper 
and lower extremities - related to diabetes; and for right 
and left shoulder capsulitis with bursitis - associated with 
diabetes; for which a combined evaluation of 90 percent has 
been in assigned, effective from October 2002.  

An emergency record from Alegent Health/Midlands Hospital 
(MH) in Papillion, Nebraska, indicates that the Veteran 
presented himself on July 22, 2007, with primary complaints 
of muscle cramping, following mowing the lawn earlier in the 
day.  The Veteran reported that he had ingested a pot of 
coffee and 5 bottles of water during the day and indicated 
that everything (walking/sitting/standing) made the cramping 
worse.  He described his muscle cramping and pain as 7/10.  
He provided a history of frequent muscle cramping for several 
years, usually only lasting for 5 minutes, and indicated that 
the cramping had been associated with diabetes by health care 
providers at VA.  The examining physician indicated that the 
Veteran was in no acute distress, but was pacing the room so 
that cramping would not return.   

Physical examination revealed essentially no abnormalities, 
with slightly low glucose shown on lab testing.  The Veteran 
was treated with a liter of fluids and Valium.  He was also 
given some orange juice and crackers.  Muscle cramping was 
diagnosed and the Veteran was discharged home on the evening 
of July 22, 2007, with a prescription for Valium and 
instructions to follow up with his VA physician in the 
morning.  

In a statement from the Veteran dated in November 2007, he 
indicated that he was taken to the emergency room at MH due 
to severe cramping.  He explained that the cramping made it 
impossible for him to ride in a vehicle for more than 5 
minutes, without stopping to get out and stretch, indicating 
that travel down another route (presumably) to a VA facility 
would have been unbearable.  The Veteran indicated that he 
had spent many days at home and at work suffering from 
cramping, noting that he had suffered from this problem for 
about 4 years and that VA was aware of the problem 
attributing it to diabetes, but had not addressed the 
complaints until recently.  

In February 2008, the Veteran provided a second statement 
explaining that on July 22, 2007, he developed severe 
cramping of the entire body after mowing the lawn on a riding 
lawn mower.  He indicated that he had previously sought VA 
treatment, apparently for cramping, and had been told that 
testing was normal and that the cause of the cramping could 
not be determined.  It appears that after suffering from 
cramping for 2 hours, the Veteran determined that he needed 
to be seen at the emergency room and was driven by his wife 
to Bellevue Emergency Room (BER).  BER was unable to provide 
any recommendations or relief, and they sent him to MH, 
instead.  The Veteran stated that he wanted to go to the VA 
Hospital on 42nd Street, but because there were few places to 
stop to get out in the event of cramping, he and his wife 
continued on to MH, requiring 3 stops on the way there to get 
out and relieve cramping by walking.  The Veteran indicated 
that he felt he made the right choice for his safety and that 
of the other drivers.  

The Veteran and his spouse provided testimony at a BVA 
hearing held in March 2010.  The Veteran stated that after 
doing yard work and mowing the grass, he experienced 
cramping, specifically in the stomach, which would not 
resolve.  He stated that later that day he sought treatment 
at an emergency room; initially presenting at Bellevue, the 
closest facility.  He explained that Bellevue was not able to 
perform blood work and he was sent to Alegent/MH, with his 
wife driving.  The testimony reflects that the Veteran did 
not go to VA for treatment and that during his drive to MH, 
he needed to get out several times to walk around prior to 
arriving at MH.  At MH, the cramping was treated with Valium 
and resolved.  The Veteran's spouse indicated that she did 
not consider taking the Veteran to a VA facility because the 
road was bumpy and there was nowhere to pull off if 
necessary.  The Veteran indicated that he had suffered from 
cramping for about 7 years and primarily received treatment 
from VA.  

Analysis

The Veteran maintains that entitlement to payment or 
reimbursement for medical care and services rendered at 
Alegent Health Midlands on July 22, 2007, is warranted.

There are two statutes that provide for payment or 
reimbursement for medical care at private medical facilities, 
specifically, 38 U.S.C.A. § 1728 and § 1725.  In either case, 
the admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  See 38 C.F.R. § 17.54.

The implementing regulation for 38 U.S.C.A. § 1728, 38 C.F.R. 
§ 17.120, provides circumstances under which the not 
previously authorized medical services may be paid.  In 
pertinent part, the regulation provides that payment or 
reimbursement may be paid: (a) For an adjudicated service-
connected disability; a non-service connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability; or for a disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (b) the care 
and services not previously authorized were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; and (c) VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them before hand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  See 38 C.F.R. § 17.120.

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  See Malone v. Gober, 10 Vet. App. 539, 542 
(1997).

Another avenue for repayment is provided under 38 U.S.C.A. § 
1725 and is known as the Millennium Bill.  It provides 
criteria under which payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities will, under certain conditions, be provided.  The 
regulation that implements the Millennium Bill, 38 C.F.R. § 
17.1002, outlines nine conditions that must be met before 
payment or reimbursement of emergency services in non-VA 
facilities may be made.  Failure to satisfy any of the 
criteria listed below precludes VA from paying unauthorized 
medical expenses incurred at a provide facility.  See 38 
C.F.R. § 17.1002.

Among these conditions are: (b) The claim for payment or 
reimbursement for the initial evaluation and treatment is for 
a condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health 
[this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part]; (c) A VA or other federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); and (i) a veteran is 
not eligible for reimbursement under 38 U.S.C.A. § 1728 for 
the emergency treatment provided (38 U.S.C.A. § 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that entitlement to payment or reimbursement 
of unauthorized medical expenses rendered at Alegent 
Health/MH on July 22, 2007 is not warranted.  

The Veteran has not contended that the care and services were 
previously authorized.  The Veteran receives compensation for 
diabetes and several associated conditions including 
peripheral neuropathy of both the upper and lower 
extremities, bilaterally.  The treatment in question was for 
cramping, which the Veteran reports has been associated by VA 
health care professionals to his diabetes.  Therefore, the 
Board finds that the cramping, which has been etiologically 
linked with service-connected diabetes, could possibly be 
considered a non-service connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, pursuant to 38 C.F.R. § 17.120(a).  

The VA Nebraska-Western Iowa Health Care System denied the 
claim on the basis that VA facilities were feasibly available 
to provide the care sought on July 22, 2007.  The Veteran's 
disagreement with the denial of payment or reimbursement is 
based on the contention that his symptoms were of such a 
nature that it was not feasible to be treated at a VA 
facility.  As such, the Board will primarily evaluate this 
appeal on this basis.  However, also pertinent in this case 
is whether the treatment at issue was in effect, emergent.  

The VA Nebraska-Western Iowa Health Care System considered 
the claim both under the criteria for a service-connected 
disability and under the Millennium Bill.  Although the 
standards are somewhat different, each set of criteria 
require that the treatment not simply be for routine care.  
Under the criteria for a service connected disability, the 
regulation requires that the care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  See 38 C.F.R. § 17.120(b).  Under the Millennium 
bill, the regulation provides the treatment must be for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  The regulation, as outlined above, further describes 
this element and makes clear that this is a modified 
subjective standard, and that acute symptoms such as severe 
pain may lead the Veteran to conclude that the failure to 
seek immediate medical attention would result in placing his 
health in serious jeopardy.  See 38 C.F.R. § 17.1002(b).

The primary symptoms treated at MH on July 22, 2007, were 
cramping; symptoms which the Veteran's reports have been 
present for several years previously.  The evidence, 
including the treatment records of July 22, 2007, does not 
reflect that the Veteran's condition was of such a nature 
that any delay in seeking immediate medical attention would 
have been hazardous to life or health.  Accordingly, one of 
the requisite criteria under 38 C.F.R. § 17.120(b) set forth 
above is not met.  See 38 U.S.C.A. § 1728.  Similarly, there 
is no indication that any delay in seeking immediate medical 
attention would have been, in the judgment of a prudent 
layperson, hazardous to life or health, nor do either the 
Veteran or his spouse so contend.  Accordingly, one of the 
requisite criteria set forth above, 38 C.F.R. § 17.1002(b), 
is not met.  See 38 U.S.C.A. § 1725.  

Thus, there is no basis for finding a finding that an 
emergency situation under either the standard forth in 38 
U.S.C.A. § 1725 and 1728.  See 38 C.F.R. §§ 17.120, 17.1002.  
As discussed above, the treatment records themselves do not 
describe an emergent situation, nor have the Veteran or his 
spouse in statements and testimony described the cramping as 
an emergent condition (as defined herein for VA purposes).  
Therefore, the record does not provide a basis for finding 
that the private treatment provided met the criteria listed 
in 38 C.F.R. § 17.120(b) or 38 C.F.R. § 17.1002(b).  As this 
element is not met under either set of criteria, the claim 
for payment or reimbursement is not substantiated.

Nevertheless, the primary basis for the denial of the claim 
was a finding that a VA facility was feasibly available for 
the Veteran's care on July 22, 2007.  Accordingly, the other 
pertinent inquiry in this case is, under 38 C.F.R. § 
17.1002(c) and 38 C.F.R. § 17.120(c), whether a VA or other 
Federal facility/provider was feasibly available and whether 
an attempt to use them before hand would not have been 
considered reasonable by a prudent layperson.  The provisions 
of 38 C.F.R. § 17.53, also for application, state that a VA 
facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. 
§ 17.53.  For example, a VA facility would not be feasibly 
available if there were evidence establishing that a veteran 
was brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available appropriate 
level of care was at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c).

The record in this case establishes, per the Veteran's own 
report, that he has experienced cramping symptoms for years, 
which have been primarily treated by VA.  In statement 
provided in 2008, he expressed some frustration with the fact 
that these symptoms could not be resolved with treatment nor 
could the source of the problem be identified, other than the 
fact that the symptoms were attributed by VA medical 
personnel to his service-connected diabetes.  In any event, 
there is no indication that a VA facility was not feasibly 
available to treat symptoms of cramping as had been done on 
previous occasions, nor does the Veteran so maintain.  

The Veteran and his spouse contend that issues of the 
Veteran's comfort and safety dictated the decision to seek 
treatment for cramping at a private facility.  However, the 
critical inquiry involves whether a VA facility was feasibly 
available to attend to the Veteran's care.  Evidence on file 
reflects that the distance from the Veteran's home address to 
the nearest VA facility in Omaha, NE, was 9.72 miles (or 
approximately 16 minutes from his home).  The distance from 
the Veteran's home address to MH was 8.47 miles (or 
approximately 15 minutes from his home).  Hence, the relative 
distance between the facilities is negligible, and there is 
no indication that distance is a factor impacting the 
feasibility analysis.  

The Veteran was not transported by ambulance on July 22, 
2007; he was transported in an automobile by his wife.  The 
Veteran and his spouse have provided information to the 
effect that the decision to take the Veteran to a private 
facility for treatment of his cramping was based on the fact 
that the road to the VA facility was rougher and bumpier, 
with fewer places to get out of the car.  The decision to do 
so represents a choice or preference made in conjunction with 
considerations of comfort and convenience, not a decision 
dictated by the infeasibility of obtaining care at a VA 
facility.  No reimbursement or payment of services not 
previously authorized will be made when such treatment was 
procured through private sources in preference to available 
Government facilities.  38 C.F.R. § 17.130 (2009).  Neither 
the distance involved nor availability of care are factors in 
this case.  As such, the Board finds that a VA medical 
facility was feasibly available to provide the treatment in 
question, and should have been used, as it was reasonable to 
do so given the circumstances, which involved treatment for a 
non-emergent condition.  

The Board recognizes that there are financial difficulties 
that arise from unexpected medical expenses.  However, while 
the Board is sympathetic toward the Veteran, it is bound by 
the law, and this decision is dictated by the relevant 
statutes and regulations.  As the evidence of record shows 
that the condition treated on July 22, 2007, was not emergent 
and that a VA facility was feasibly available, the Board is 
without authority to grant benefits.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).

Accordingly, the Board must find that the Veteran is not 
eligible to receive reimbursement for the reasonable value of 
the treatment in question under the provisions of 38 U.S.C.A. 
§§ 1725 or 1728.  For these reasons and bases, the 
preponderance of the evidence is against the Veteran's claim, 
so there is no reasonable doubt to resolve in his favor, and 
his claim must be denied.  38 C.F.R. §§ 3.102, 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Payment or reimbursement for medical care and services 
rendered at Alegent Health Midlands on July 22, 2007, is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


